Name: Council Decision (EU) 2015/1027 of 23 June 2015 concerning the rules applicable to experts on secondment to the General Secretariat of the Council and repealing Decision 2007/829/EC
 Type: Decision
 Subject Matter: EU institutions and European civil service;  labour market;  organisation of work and working conditions
 Date Published: 2015-06-30

 30.6.2015 EN Official Journal of the European Union L 163/40 COUNCIL DECISION (EU) 2015/1027 of 23 June 2015 concerning the rules applicable to experts on secondment to the General Secretariat of the Council and repealing Decision 2007/829/EC THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240(2) thereof, Whereas: (1) The secondment of experts can be useful to the General Secretariat of the Council (the GSC) in its mission of assisting the European Council and the Council pursuant to Articles 235(4) and 240(2) Treaty on the Functioning of the European Union (TFEU), respectively, by enabling the GSC to benefit from the high level of knowledge and professional experience of those experts, in particular in areas where such expertise is not readily available within the GSC itself. (2) The exchange of professional experience and knowledge of European policies should be supported through the temporary assignment of experts from Member States' public sectors (seconded national experts  SNEs) or from public intergovernmental organisations (IGOs). (3) It is envisaged that SNEs will acquire knowledge during their secondment to the GSC that will help them in the performance of their tasks in future Council presidencies. (4) The rights and obligations of experts should ensure that they carry out their duties solely in the interests of the GSC. (5) In view of the temporary nature of their work and their particular status, experts should not take responsibility on behalf of the GSC for the exercise of its public law prerogatives, as defined by the Treaties, except where derogations are laid down in this Decision. (6) The conditions of employment of experts should be established and should be applicable regardless of the origin of the budgetary appropriations used to cover the expenditure. (7) Since the rules established by this Decision should replace those laid down in Council Decision 2007/829/EC (1), that Decision should be repealed without prejudice to its continuing application to all secondments which are ongoing at the time of entry into force of this Decision. (8) Regulation (EU, Euratom) No 1023/2013 of the European Parliament and of the Council (2) amended the Staff Regulations of Officials of the European Union and the Conditions of Employment of Other Servants of the European Union (the Staff Regulations), and in particular working conditions, leaves as well as the calculation of allowances defined in Annex VII thereto, HAS ADOPTED THIS DECISION: CHAPTER I GENERAL PROVISIONS Article 1 Scope 1. The rules established by this Decision apply to experts, who fulfil the conditions set out in Article 2, seconded to the GSC in the interest of the European Council and of the Council and who are either: (a) seconded national experts (SNEs), which includes experts who are seconded: (i) by Member States' public administrations, at national or regional level; (ii) subject to authorisation by the GSC on a case-by-case basis, by an employer other than a Member State public administration, at national or regional level if the interests of the GSC warrant bringing in specific expertise as a temporary measure, provided that the employer:  is an independent university or research organisation which does not set out to make profits for redistribution, or  is part of the public sector as defined in the national law of that employer. SNEs can be seconded on cost-free secondment (CFS); (b) experts on CFS from a public intergovernmental organisation (IGO) (with the exception of Union bodies within the meaning of Article 1a(2) of the Staff Regulations), in cases where a transfer of specific knowledge or expertise is required. 2. Articles 18, 19 and 20 are not applicable to any experts on CFS. Article 2 Conditions for secondment To qualify for secondment to the GSC, experts shall: (1) have worked for their employer on a permanent or contract basis for at least 12 months before their secondment; (2) remain in the service of their employer throughout the period of secondment; (3) have at least three years' full-time experience of administrative, scientific, technical, advisory or supervisory functions relevant to the performance of the duties assigned to them. Before the secondment, the employer shall supply the GSC with a statement of the expert's employment covering the previous 12 months; (4) be nationals of a Member State. By way of derogation from the first subparagraph of this point, experts who are non-Member State nationals may be seconded from an IGO; in such exceptional cases, the GSC shall ensure that there is no conflict of interest and that the independence and coherence of the GSC policies and activities is safeguarded; (5) have a thorough knowledge of one official language of the Union and a satisfactory knowledge of a second language for the performance of their duties. Article 3 Selection procedure 1. Experts shall be selected according to an open and transparent procedure, the practical details of which shall be decided in accordance with Article 32. Without prejudice to Article 2(4), experts shall be seconded on as wide a geographical basis as possible from among the nationals of the Member States. The Member States and the GSC shall cooperate to ensure, as far as possible, a balance between men and women and observe the principle of equal opportunities. 2. A call for the expression of interest shall be sent to the Permanent Representations of the Member States or the IGO, as appropriate. The call shall indicate the descriptions of the posts, the selection criteria and the deadline for the submission of applications. 3. All applications shall be transmitted to the GSC via the Permanent Representation of the Member States or through the human resources department of the IGO. 4. In duly justified and exceptional circumstances in the interests of the European Council, the GSC may decide that an expert shall be selected without following the selection procedures set out in paragraphs 1, 2 and 3. 5. The secondment of experts shall be subject to the specific requirements and budgetary capacity of the GSC. 6. The GSC shall create an individual file for the expert. That file shall contain relevant administrative information. Article 4 Administrative procedure for secondment 1. Secondment shall be implemented by an Exchange of Letters between the Director-General for Administration of the GSC and the Permanent Representation of the Member State concerned or the IGO, as appropriate. The Permanent Representation shall also be notified of any secondment of own Member State nationals from IGOs. The place of secondment and the function group to which the expert will belong (AD or AST, as defined in the Staff Regulations) shall be indicated in the Exchange of Letters. The Exchange of Letters shall also mention the expert's superior within the Directorate-General, directorate, unit or department to which the expert is seconded, and a detailed description of the tasks the expert is to carry out. A copy of the rules applicable to the expert shall be attached to the Exchange of Letters. 2. Cost-free short-term secondment (CFSS) of experts, as referred to in Chapter IV, may be authorised on a case-by-case basis. That authorisation shall take into consideration the expert's place of recruitment, the Directorate-General to which the expert shall be seconded, the geographical balance referred to in the second subparagraph of Article 3(1) and the duties proposed. Article 5 Period of secondment 1. The period of secondment shall be a minimum of six months and a maximum of two years. It may be renewed successively up to a total period not exceeding four years. However, in exceptional cases, at the request of the relevant Director-General of the GSC and after prior agreement of the employer, the Director-General of Administration of the GSC may authorise one or more extensions of the secondment beyond the four-year maximum referred to in the first subparagraph, up to an additional two years. 2. The period of secondment shall be fixed at the outset in the Exchange of Letters provided for in Article 4(1). The same procedure shall apply in the case of any renewal or extension of the period of secondment. 3. An expert who has previously been seconded to the GSC may be seconded again, subject to the following conditions: (a) the expert continues to meet the conditions for secondment referred to in Article 2; (b) a period of at least six years has elapsed since the end of the previous period of secondment, including any renewal and extensions, or any subsequent employment contract with the GSC. This provision shall not prevent the GSC from accepting the secondment, less than six years after the end of the previous period of secondment, of an expert whose previous secondment, including any renewals and extensions, lasted for less than six years, but in that case the new secondment shall not exceed the unexpired part of the latter six-year period. Article 6 Obligations of the employer Throughout the period of secondment, the expert's employer shall continue to: (1) pay the expert's salary; (2) be responsible for all the expert's social rights, in particular those concerning social security, insurance and pension; and (3) subject to point (d) of Article 10(2), maintain the expert's administrative status as either a permanent official or a contract staff member and inform the Directorate-General for Administration of the GSC of any change in the expert's administrative status as either a permanent official or a contract staff member. Article 7 Duties 1. Experts shall assist GSC officials and other staff and carry out the tasks assigned to them. The duties to be carried out by an expert shall be defined by mutual agreement between the GSC and the employer: (a) in the interest of the GSC department to which the expert is seconded; and (b) taking into account the expert's qualifications. 2. Tasks to be assigned to an expert may include among others analyses, studies, exchanges of knowledge between administrations, project management, and assistance to the GSC's groups and preparatory committees. Notwithstanding the first subparagraph of paragraph 1 and the first subparagraph of this paragraph, the Secretary-General may, on a proposal from the Director-General of the department to which an expert is assigned, entrust the expert with specific duties and charge the expert with the conduct of one or more specific missions after verifying that there is no conflict of interest. 3. An expert shall take part in missions and meetings only: (a) if accompanying a GSC official or other staff member; or (b) if alone, as an observer or solely for information purposes. Unless an expert has received a special mandate, in accordance with the arrangements for implementing this Decision, by the Director-General of the GSC department concerned, the expert shall not be able to commit the GSC externally. 4. The GSC shall retain sole responsibility for approving the results of tasks performed by the expert. 5. The GSC departments concerned, the expert's employer and the expert shall make every effort to avoid any actual or potential conflict of interest in relation to the expert's duties during secondment. To that end, the GSC shall, in good time, inform the expert and the employer of the intended duties and shall ask each of them to confirm in writing that they know of no reason why the expert should not be assigned to those duties. The expert shall be asked in particular to declare any potential conflict between the expert's family circumstances (in particular the professional activities of close or extended family members, or any important financial interests of their own or of family members) and the proposed duties while on secondment. The employer and the expert shall undertake to notify the GSC of any change of circumstances during the secondment which could give rise to any conflict of interest. 6. Where the GSC considers that the nature of the tasks entrusted to the expert requires particular security precautions, security clearance shall be obtained before the expert is seconded. 7. In the event of failure to comply with the provisions of paragraphs 2, 3 and 5 of this Article, the GSC may terminate the secondment of the expert under the terms of point (c) of Article 10(2). Article 8 Rights and obligations of experts 1. During the period of secondment an expert shall act with integrity. In particular: (a) the expert shall perform the duties assigned and otherwise behave with the interests solely of the European Council and the Council in mind. In particular, the expert shall, in the exercise of their duties, not accept any instructions from, nor undertake any activities for, their employer, any government, or any other person, private company or public body; (b) the expert shall abstain from any action, and in particular any public expression of opinion, which may reflect on their position at the GSC; (c) any expert shall inform their superior where the expert, in the performance of their duties, is called upon to give a decision on the handling or outcome of a matter in which the expert has a personal interest that could impair their independence; (d) the expert shall not, whether alone or together with others, publish or cause to be published any text dealing with the work of the Union without obtaining permission in accordance with the conditions and rules in force at the GSC. Permission shall be refused only where the intended publication is liable to prejudice the interests of the Union; (e) all rights in any work done by an expert in the performance of the expert's duties shall be the property of the GSC; (f) the expert shall reside at the place of secondment or at no greater distance from that place than is compatible with the proper performance of the duties assigned; (g) the expert shall assist and tender advice to the superior to whom they are assigned and shall be responsible to their superior for the performance of the duties entrusted to them. 2. Both during and after the period of secondment, the expert shall exercise the greatest discretion with regard to all facts and information of which the expert becomes aware in the course of, or in connection with, the performance of their duties. The expert shall not in any form whatsoever disclose to any unauthorised person any document or information not already lawfully made public, nor shall the expert use it for personal gain. 3. At the end of the secondment, the expert shall continue to be bound by the obligations to act with integrity and discretion in the exercise of new duties and in accepting certain posts or advantages. To that end, in the three years following the period of secondment the expert shall immediately inform the GSC of any duties or tasks which are likely to give rise to a conflict of interest in relation to the tasks carried out by the expert during the period of secondment. 4. The expert shall be subject to the security rules in force in the GSC, including data protection rules and GSC network protection rules. The expert shall also be subject to the rules governing the protection of the Union's financial interests. 5. Failure to comply with the provisions of paragraphs 1, 2 and 4 of this Article during the period of secondment shall entitle the GSC to terminate the secondment of an expert in accordance with point (c) of Article 10(2). 6. The expert shall immediately notify the expert's superior in writing if in the course of the secondment the expert becomes aware of facts which give rise to a presumption of the existence of: (a) possible illegal activity, including fraud or corruption, detrimental to the interests of the Union; or (b) conduct relating to the discharge of professional duties which may constitute a serious failure to comply with the obligations of officials of the Union or of experts. This paragraph shall also apply in the event of serious failure to comply with a similar obligation on the part of a Member of an institution or any other person in the service of, or carrying out work for, an institution. 7. Where the superior receives notification as referred to in paragraph 6 of this Article, the superior shall take the measures provided for in Article 22a(2) of the Staff Regulations. Articles 22a, 22b and 22c of the Staff Regulations shall apply to the superior under the terms of Article 4(1) of this Decision. Those provisions shall also apply mutatis mutandis to the expert concerned, to ensure that the expert's rights are respected. Article 9 Suspension of secondment 1. At the written request of the expert or the employer, and with the latter's agreement, the GSC may authorise suspensions of secondment and specify the terms applicable. During a suspension: (a) the allowances referred to in Article 19 shall not be payable; (b) the expenses referred to in Article 20 shall be payable only if the suspension is at the GSC's request. 2. The GSC shall inform the employer and the Permanent Representation of the Member State concerned. Article 10 Termination of periods of secondment 1. Subject to paragraph 2, secondment may be terminated at the request of the GSC or of the employer, provided three months' notice is given. It may also be terminated at the expert's request provided the same notice is given and subject to the employer's and the GSC's agreement. 2. In certain exceptional circumstances the secondment may be terminated without notice: (a) by the employer, if the employer's essential interests so require; (b) by mutual agreement between the GSC and the employer, at the request of the expert to both parties, if the expert's essential personal or professional interests so require; (c) by the GSC in the event of failure by the expert to comply with the obligations set out in this Decision. The expert shall first be given an opportunity to submit observations; (d) by the GSC in the event of the termination of, or change in, the expert's administrative status as either a permanent official or a contract staff member of the employer. The expert shall first be given an opportunity to submit observations. 3. In the event of termination under point (c) of paragraph 2, the GSC shall immediately inform the employer and the Permanent Representation of the Member State concerned. CHAPTER II WORKING CONDITIONS Article 11 Social security 1. Before the period of secondment begins, the employer shall certify to the GSC that, throughout the period of secondment, the expert will remain subject to the social security legislation applicable to the Member State public administration or the IGO, which employs the expert. To this end, the Member State public administration shall supply the GSC with the attestation referred to in Article 19(2) of Regulation (EC) No 987/2009 of the European Parliament and of the Council (3) (Portable document A1). The IGO shall supply the GSC with a certificate equivalent to the Portable document A1 and it shall prove that the social security legislation applicable provides for the defrayal of healthcare cost incurred abroad. 2. From the commencement of their secondment, the expert shall be covered by the GSC against the risk of accident. The GSC shall provide the expert with a copy of the terms of this cover on the day on which the expert reports to the relevant department of the Directorate-General for Administration to complete the administrative formalities related to the secondment. 3. When, in the context of a mission in which the expert is participating under the terms of Articles 7(3) and 29, additional or specific insurance is required, the relevant costs shall be borne by the GSC. Article 12 Working hours 1. The expert shall be subject to the rules in force in the GSC as regards working hours and flexitime arrangements, depending on the requirements of the post to which the expert is assigned within the GSC. 2. The expert shall serve on a full-time basis throughout the period of secondment. Following a duly justified request from a Directorate-General and subject to compatibility with the interests of the GSC, the GSC may authorise an expert to work part-time, after agreement from the employer. 3. Where part-time working is authorised, the expert shall work at least half of the normal working time. 4. The allowances applicable within the GSC for shift work or standby duty may be paid to experts. Article 13 Absence for reasons of sickness or accident 1. In the event of absence due to sickness or accident, an expert shall notify the superior as soon as possible, stating the expert's present address. The expert shall produce a medical certificate if absent for more than three consecutive days and may be required to undergo a medical examination arranged by the GSC. 2. Where absence due to sickness or accident of not more than three days exceeds a total of 12 days over a period of 12 months, an expert shall be required to produce a medical certificate for any further absence due to sickness or accident. 3. Where an absence due to sickness or accident exceeds one month or the period of service performed by the expert, whichever is the longer, the allowances referred to in Article 19(1) and (2) shall be automatically suspended. This paragraph shall not apply in the event of illness linked to pregnancy. Absence due to sickness or accident may not extend beyond the duration of the secondment of the person concerned. 4. However, if the expert is the victim of a work-related injury which occurs during the secondment the expert shall continue to receive, in full, the allowances provided for in Article 19(1) and (2) throughout the period during which that expert is unfit for work up to the end of the period of secondment. Article 14 Annual leave, special leave and holidays 1. Without prejudice to specific provisions set out in this Decision, the expert shall be subject to the rules in force in the GSC as regards annual leave, special leave and holidays. 2. Leave is subject to prior authorisation by the department to which the expert is assigned. 3. Upon a duly substantiated application by the employer, up to two days of additional special leave in a 12-month period may be granted by the GSC. Requests are examined on a case-by-case basis. 4. Days of annual leave not taken by the end of the period of secondment shall be forfeited. 5. An expert whose period of secondment is less than six months may be granted special leave, on the basis of a reasoned application and subject to a decision by the Director-General of the department to which the expert is assigned. That special leave may not exceed three days for the whole period of secondment. Before granting such leave, the Director-General of the department shall hold a prior consultation with the Director-General of Administration. Article 15 Special leave for training This Article applies to experts whose period of secondment is six months or more. Notwithstanding Article 14(3), additional special leave may be granted by the GSC for the training of the expert by the employer, subject to a duly reasoned application by the employer with a view to the expert's reintegration. The allowances referred to in Article 19 shall not be paid during that additional special leave. Article 16 Maternity and paternity leave 1. An expert shall be subject to the rules in force in the GSC as regards maternity and paternity leave. 2. Where the national legislation of the employer grants longer maternity leave, at the expert's request and after prior agreement of the employer, the secondment shall be suspended for the period exceeding that granted by the GSC. In that case, a period equivalent to the suspension shall be added at the end of the secondment if the interests of the GSC warrant it. 3. Notwithstanding paragraph 1, the expert may apply for a suspension of the secondment to cover the whole of the period allowed for maternity, after prior agreement of the employer. In that case, a period equivalent to the suspension shall be added at the end of the secondment if the interests of the GSC warrant it. 4. Paragraphs 2 and 3 shall also apply to the cases of adoption. Article 17 Management and control The management and control of working time and absences shall be the task of the Directorate-General for Administration of the GSC and the Directorate-General or department to which the expert is assigned, in accordance with the rules and procedures in force within the GSC. CHAPTER III ALLOWANCES AND EXPENSES Article 18 Calculation of allowances and travel expenses 1. For the purposes of this Decision, the places of recruitment, secondment and return of an SNE shall be determined by the GSC in terms of the geographical position of those places based on their latitude and longitude, established in an appropriate database by the GSC Appointing Authority. 2. The geographical distance, referred to in Articles 19 and 20 of this Decision, between the place of secondment, on the one hand, and the place of recruitment or return, on the other, is determined by the great circle distance between the two points according to their latitude and longitude, based on the WGS 84 coordinate system (World Geodetic System 1984). 3. For the purposes of this Decision: (a) the place of recruitment shall be the place where the SNE performed their duties for the employer prior to secondment; (b) the place of secondment shall be Brussels; (c) the place of return shall be the place where the SNE will perform their main activity after the secondment is terminated. The place of recruitment shall be determined in the Exchange of Letters referred to in Article 4(1). The place of return shall be determined on the basis of a declaration by the employer. 4. For the purposes of this Article, circumstances arising from work done by SNEs for a Member State other than that of the place of secondment or for an IGO shall not be taken into account. Article 19 Allowances 1. The SNE shall be entitled to a daily subsistence allowance throughout the period of secondment according to the same criteria as the expatriation allowance for officials referred to in Article 4 of Annex VII to the Staff Regulations. If those criteria are met, the daily subsistence allowance shall be EUR 128,67. Otherwise, it shall be EUR 32,18. 2. The SNE shall be entitled, throughout the period of secondment, to an additional monthly allowance paid as shown in the table below: Geographical distance between place of recruitment and place of secondment (in km) Amount in EUR 0-150 0,00 > 150 82,70 > 300 147,03 > 500 238,95 > 800 385,98 > 1 300 606,55 > 2 000 726,04 3. The allowances referred to in paragraphs 1 and 2 of this Article are intended to cover also incurred costs of removal of SNEs and any annual travel expenses incurred during secondment. They shall be payable for periods of mission, annual leave, maternity, paternity or adoption leave, special leave and holidays granted by the GSC, without prejudice to Articles 14, 15 and 16. Where part-time working is authorised, the SNE shall be entitled to reduced allowances on a pro-rata basis. 4. When the SNE starts the secondment, the SNE shall receive an advance amount equivalent to 75 days of the subsistence allowance, whereupon entitlement to any further such allowances shall cease during the corresponding period. If the secondment to the GSC is ended before the expiry of the period taken into account to calculate the advance, the SNE shall be obliged to return the amount corresponding to the remaining part of that period. 5. At the time of the Exchange of Letters provided for in Article 4(1), the employer shall inform the GSC of any payment received by the SNE similar to those mentioned in paragraphs 1 and 2 of this Article. Any such amounts shall be deducted from the corresponding allowances paid by the GSC to the SNE. 6. The update to remuneration and allowances adopted by application of Article 65 of and Annex XI to the Staff Regulations shall apply automatically to the monthly and subsistence allowances in the month following their adoption without retroactive effect. Following adaptation, the new amounts will be published in series C of the Official Journal of the European Union. Article 20 Travel expenses 1. The SNE shall be entitled to a flat-rate reimbursement for themselves of travel expenses at the beginning of the secondment. 2. The flat-rate reimbursement shall be based on an allowance per kilometre of geographical distance between the place of recruitment and the place of secondment. The kilometric allowance shall be determined in accordance with Article 7 of Annex VII to the Staff Regulations. 3. The SNE shall be entitled to reimbursement for themselves of travel expenses to the place of return at the end of the secondment. The reimbursement may not be for a sum higher than that to which the SNE would have been entitled if the SNE had returned to their place of recruitment. 4. The travel expenses for SNE's family members are not reimbursed. Article 21 Missions and mission expenses 1. The expert may be sent on mission subject to Article 7(2) and (3). 2. Mission expenses shall be reimbursed in accordance with the provisions in force at the GSC. Article 22 Training The expert shall be entitled to attend training courses organised by the GSC, if the interests of the GSC warrant it. The reasonable interests of the expert, having regard in particular to their professional career after the secondment, shall be considered when a decision on permission to attend courses is taken. Article 23 Administrative provisions 1. The expert shall report to the relevant department of the Directorate-General for Administration on the first day of secondment to complete the requisite administrative formalities. The expert shall take up their duties on either the first or the 16th of the month. 2. Payments shall be made by the GSC in euro into a bank account opened at a banking institution in the Union. CHAPTER IV EXPERTS ON COST-FREE SHORT-TERM SECONDMENT Article 24 Experts on cost-free short-term secondment 1. A highly specialised expert may be seconded to the GSC on CFSS to perform specific duties for a maximum period of six months which may be extended in accordance with Article 25(1). Without prejudice to any contrary agreement between the GSC and the administration which seconds the expert on CFSS, such secondment shall not entail the payment of any allowances or expenses for the GSC except, where appropriate, those provided for in Article 29. 2. Subject to Articles 25 to 29, the rules laid down in Articles 1 to 17, 21 to 23 and 30 to 32 shall also apply to experts on CFSS. 3. Without prejudice to Article 8, conduct of an expert on CFSS shall always reflect the fact that the expert on CFSS is seconded to the GSC and shall never reflect adversely on their position at the GSC. Article 25 Renewal and extension of cost-free short-term secondment 1. The period referred to in Article 24(1) may be extended once for a maximum period of six months. In exceptional cases, the GSC may, however, decide to grant an extension of more than six months. 2. The expert on CFSS may be seconded again to the GSC in accordance with the rules laid down in this Decision, provided that a period of at least one year has elapsed between the end of the previous period of secondment and the new secondment. 3. In exceptional cases, the one-year period referred to in paragraph 2 may be shortened. Article 26 Description of duties 1. In the Exchange of Letters provided for in Article 4(1) reference shall be made to the person in charge within the Directorate-General or directorate, unit, or other department to which the expert on CFSS will be seconded and the duties to be performed by the latter shall be described in detail. 2. The expert on CFSS shall receive instructions from the person in charge referred to in paragraph 1 on the specific duties to be performed. Article 27 Insurance Without prejudice to Article 29 and notwithstanding Article 11(2) and (3), an expert on CFSS shall be covered by the GSC against risks of accident, in cases where the expert on CFSS is not covered by the insurance of the employer against the same risk. Article 28 Working conditions 1. Notwithstanding the second sentence of Article 12(2), an expert on CFSS shall work only on a full-time basis during the secondment. 2. Article 12(4) shall not apply to an expert on CFSS. 3. Article 14(3) and (5) shall not apply to an expert on CFSS. However, on the basis of a reasoned application submitted by the expert on CFSS, the expert on CFSS may be granted special leave by decision of the Director-General of the department to which the expert on CFSS is seconded. Such leave may not exceed three days over the entire period of secondment. The Director-General of the department shall hold a prior consultation with the Director-General of Administration. Article 29 Missions 1. If an expert on CFSS takes part in missions in a place other than the place of secondment, the expert on CFSS shall be reimbursed in accordance with the rules in force for the reimbursement of missions involving officials, except where another arrangement has been agreed between the GSC and the employer. 2. If, in connection with a mission, special high risk insurance is provided by the GSC for officials, this facility shall also apply to an expert on CFSS who takes part in the same mission. 3. An expert on CFSS who takes part in a mission outside the territory of the EU shall be subject to the security arrangements in force in the GSC for such missions. CHAPTER V COMPLAINTS Article 30 Complaints Without prejudice to the possibilities for instituting proceedings after taking up a position, under the conditions and time limits laid down in Article 263 TFEU, any expert may submit a complaint to the unit of the Directorate-General for Administration responsible for complaints and requests under the Staff Regulations about an act by the Secretary-General of the Council under this Decision which adversely affects the expert, with the exception of acts which follow directly from decisions taken by the employer. The complaint must be lodged within two months. The period shall run from the date of notification of the decision to the person concerned, but in no case later than the date on which the latter received such notification. The Director-General of Administration shall notify the person concerned of a reasoned decision within four months from the date on which the complaint was lodged. If at the end of that period the expert has not received a reply to the complaint, the complaint shall be deemed to have been implicitly rejected. CHAPTER VI FINAL PROVISIONS Article 31 Provision of information The Permanent Representations of all Member States shall be kept informed on a yearly basis about the number of experts in the GSC. This information shall include also: (a) the nationalities of experts seconded from an IGO as set out in the second subparagraph of Article 2(4); (b) any exceptions to the selection procedure in accordance with Article 3(4); (c) the assignment of all experts; (d) any suspension and early termination of experts' secondment set out in Articles 9 and 10; (e) the annual update of SNEs' allowances in accordance with Article 19. Article 32 Delegation of powers All powers conferred to the GSC under this Decision shall be exercised by the Secretary-General of the Council. The Secretary-General of the Council is authorised to delegate any or all of those powers to the Director-General for Administration of the GSC. Article 33 Repeal Council Decision 2007/829/EC is hereby repealed. However, Article 2(1) and Articles 15 to 19 thereof shall remain applicable to all secondments which are ongoing at the time of entry into force of this Decision, without prejudice to Article 34. Article 34 Entry into force and application This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply from the first day of the month following its entry into force to each new secondment or renewal or extension of secondment. Done at Luxembourg, 23 June 2015. For the Council The President E. RINKÃ VIÃ S (1) Council Decision 2007/829/EC of 5 December 2007 concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council and repealing Decision 2003/479/EC (OJ L 327, 13.12.2007, p. 10). (2) Regulation (EU, Euratom) No 1023/2013 of the European Parliament and of the Council of 22 October 2013 amending the Staff Regulations of Officials of the European Union and the Conditions of Employment of Other Servants of the European Union (OJ L 287, 29.10.2013, p. 15). (3) Regulation (EC) No 987/2009 of the European Parliament and of the Council of 16 September 2009 laying down the procedure for implementing Regulation (EC) No 883/2004 on the coordination of social security systems (OJ L 284, 30.10.2009, p. 1).